The relator has been taken into custody upon a warrant issued by the Governor of this state, upon a requisition of the Governor of Michigan, upon the ground that he is a fugitive from justice from that state.
The record shows that relator is charged with the crime of rape. The relator questioning the legality of his detention sued out a writ of habeas corpus in this, court, alleging that said restraint is illegal and unauthorized, in that he is not a fugitive from the state of Michigan, and that he has not committed any crime against the laws of Michigan, and is not guilty of the crime of rape as charged therein, and should not, therefore, be permitted to be returned to that state. It was also contended by petitioner that the information which is attached to the papers filed in this case is insufficient to constitute a crime against the law.
We have carefully examined the complaint and a copy of the Michigan statutes, which is attached to the proceedings; also an affidavit of the prosecuting witness, and find that the proceedings are regular in every way, and that the information is in proper form. The petitioner does not deny that he was in the demanding state on the date of the commission of the alleged offense.
It is, therefore, the opinion of this court that this writ should be denied, and that the relator be remanded to the custody of the sheriff of Pottawatomie county, and by him turned to Frank Portwood, as agent of the state of Michigan, as shown by said proceedings.
DOYLE, J., concurs. DAVENPORT, P. J., not participating. *Page 321